Exhibit 10.3

FIRST AMENDMENT TO THE

CASH AMERICA INTERNATIONAL, INC.

NONQUALIFIED SAVINGS PLAN

(as amended and restated effective January 1, 2009)

THIS AMENDMENT to the Cash America International, Inc. Nonqualified Savings Plan
(the “Plan”) is made on this 20th day of December, 2010, by the Administrative
Committee of the Plan (the “Administrative Committee”).

W I T N E S S E T H :

WHEREAS, Cash America International, Inc. maintains the Plan for the benefit of
its eligible employees; and

WHEREAS, Section 10.1 of the Plan provides that the Administrative Committee has
the authority to amend the Plan at any time; and

WHEREAS, the Administrative Committee desires to amend the Plan to (i) eliminate
the options for participants to elect to receive distribution of their benefits
on a fixed calendar date, or on the later of separation from service or a fixed
date (so that a participant may only elect either payment upon separation from
service, or payment upon the earlier of separation from service or at a
specified time); (ii) permit participants to elect to receive only a portion of
the year’s deferrals on the earlier of separation from service or a specified
time, and have the remainder paid at separation from service; (iii) require
participants to elect a calendar month instead of a specified calendar date if
the participant elects distribution on the earlier of separation from service or
at a fixed time; (iv) allow participants to make separate installment payment
elections depending on whether benefits become payable upon separation from
service or upon reaching a specified calendar month before separation; (v) allow
participants to make a separate payment election for each year’s deferrals,
without a limit of 3 different payment elections as previously applied;
(vi) provide that elections to be paid in-service upon a specified calendar
month will not carry over from year to year; (vii) provide that payment
elections applicable to amounts deferred for plan years beginning before 2011
will not carry over and apply to amounts deferred for plan years beginning after
2010; and (viii) make such other changes as indicated herein;

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
October 1, 2010:

 

1. Section 5.2(a)(2) is hereby amended in its entirety to read as follows:

(2) Payment Date Election.

(A) Plan Years After 2010. A Participant may elect, at the time he makes a
Deferral Election and/or Annual Bonus Election for a Plan Year, to have the
Payment Date for all or a portion of the part of his Post-409A Account balance
attributable to such elections, including any related vested Matching
Contributions, be the earlier of Separation from Service (provided that payments



--------------------------------------------------------------------------------

made on account of Separation from Service other than by reason of a
Participant’s death may not be made before 6 months after Separation from
Service if the Participant is a Key Employee on the date he or she Separates
from Service) or the first day of a specified calendar month. In the event of an
election under this Section 5.2(a)(2), the specified month selected by the
Participant must be no earlier than January of the second Plan Year after the
year to which the Deferral Election and/or Annual Bonus Election applies. A
Participant may elect a different Payment Date with respect to each Plan Year.

(B) Plan Years Before 2011. For Plan Years beginning before January 1, 2011, a
Participant was permitted to elect, at the time he made a Deferral Election
and/or Annual Bonus Election for a Plan Year, to have the Payment Date for the
portion of his Post-409A Account balance attributable to such elections,
including any related vested Matching Contributions, be: (i) a specified date,
(ii) the earlier of a specified date or Separation from Service (provided that
payments made on account of Separation from Service other than by reason of a
Participant’s death may not be made before 6 months after Separation from
Service if the Participant is a Key Employee on the date he or she Separates
from Service), or (iii) the later of a specified date or Separation from Service
(provided that payments made on account of Separation from Service other than by
reason of a Participant’s death may not be made before 6 months after Separation
from Service if the Participant is a Key Employee on the date he or she
Separates from Service). The specified date selected by the Participant had to
be at least one year after the end of the first Plan Year to which the Deferral
Election and/or Annual Bonus Election applied. Notwithstanding the foregoing
election timing rules, if the Participant elected a Payment Date before
January 1, 2009, such Payment Date election will apply in accordance with
transition rules under Code Section 409A.

(C) Carryover from Year to Year.

(i) No Carryover of Payment Date Elections for Years After 2010. For Plan Years
beginning on or after January 1, 2011, the prior year’s Payment Date election
will not apply and the Participant must make a new Payment Date election for the
benefit attributable to deferrals for each such Plan Year.

(ii) 2009 Election to Carry Over to 2010. For the Plan Year beginning January 1,
2010, in the event that a Participant did not revoke both his Deferral Election
and his Annual Bonus Election, the most recent Payment Date election in effect
under such Deferral Election and/or Annual Bonus Election continued to apply to
his benefit attributable to deferrals for the 2010 Plan Year to the extent not
modified.

(iii) Carryover of 2008 Election To 2009. In the event that a Participant did
not make a Deferral Election or an Annual Bonus Election for the Plan Year
beginning January 1, 2009, any Payment Date

 

2



--------------------------------------------------------------------------------

election made prior to January 1, 2009, will not apply with respect to deferrals
on and after January 1, 2009. However, if a Participant made a Deferral Election
or an Annual Bonus Election for the Plan Year beginning January 1, 2009, any
Payment Date election in effect immediately prior to January 1, 2009, continued
to apply to the benefit attributable to deferrals for the 2009 Plan Year to the
extent not modified.

 

2. Section 5.2(b)(2)(A) is hereby amended in its entirety to read as follows:

(A) Election of Annual Installments.

(i) Plan Years After 2010. With respect to the benefit corresponding to a Plan
Year, at the time a Participant makes a Deferral Election and/or Annual Bonus
Election for the Plan Year, he may elect (I) to receive such benefit in the form
of annual installments to the extent that the benefit becomes payable due to
Separation from Service, and/or (II) to receive such benefit in the form of
annual installments to the extent that the benefit becomes payable during a
specified calendar month. A Participant may make different installment payment
elections with respect to his benefit attributable to deferrals for each Plan
Year.

(ii) Plan Years Before 2011. For Plan Years beginning before January 1, 2011, a
participant was permitted to elect, with respect to the total benefit
corresponding to a Payment Date under Section 5.2(a), to receive such benefit in
the form of annual installments. With respect to a particular Payment Date, such
election had to be made: (I) in the first Deferral Election or Annual Bonus
Election that specified such Payment Date, or (II) in the case of a benefit
payable under Section 5.2(a)(1), in the Participant’s first Deferral Election or
Annual Bonus Election that did not specify a Payment Date pursuant to
Section 5.2(a)(2)(B). Notwithstanding the foregoing election timing rules, if
the Participant elected a form of payment for a particular Payment Date before
January 1, 2009, such election will apply in accordance with transition rules
under Code Section 409A.

(iii) Carryover from Year to Year.

(I) No Carryover if Deferrals Cancelled. In the event that a Participant revokes
his Deferral Election and his Annual Bonus Election (or has such elections
cancelled pursuant to the terms of the Plan) after January 1, 2009, any
installment payment election(s) under such Deferral Election and/or Annual Bonus
Election will not apply to the benefit attributable to deferrals for subsequent
Plan Years.

(II) Carryover of Separation Election But Not In-Service Election After 2011.
For Plan Years beginning on or

 

3



--------------------------------------------------------------------------------

after January 1, 2012, in the event that the Participant modifies his Deferral
Election, his Annual Bonus Election, or both, but does not revoke both his
Deferral Election and his Annual Bonus Election, (i) the most recent installment
payment election in effect with respect to payment upon Separation from Service,
if any, will continue to apply to the benefit attributable to deferrals for the
next Plan Year to the extent not modified; and (ii) his installment payment
election, if any, for payment during a specified calendar month will not carry
over and the Participant must make a new installment payment election for
payment during a specified calendar month for the benefit attributable to
deferrals for each Plan Year.

(III) No Carryover of Installment Elections for 2011. For the Plan Year
beginning January 1, 2011, the prior year’s installment payment elections will
not apply and the Participant must make new installment payment elections for
the benefit attributable to deferrals for 2011.

(IV) Carryover of 2009 Election Into 2010. For the Plan Year beginning
January 1, 2010, in the event that the Participant modifies his Deferral
Election, his Annual Bonus Election, or both, but does not revoke both his
Deferral Election and his Annual Bonus Election, the most recent installment
payment election in effect, if any, continued to apply to his benefit
attributable to deferrals for the 2010 Plan Year to the extent not modified.

(V) Carryover of 2008 Election Into 2009. In the event that a Participant did
not make a Deferral Election or an Annual Bonus Election for the Plan Year
beginning January 1, 2009, any installment payment election made prior to
January 1, 2009, will not apply with respect to deferrals on and after
January 1, 2009. However, if a Participant made a Deferral Election or an Annual
Bonus Election for the Plan Year beginning January 1, 2009, any installment
payment election in effect immediately prior to January 1, 2009, continued to
apply to his benefit attributable to deferrals for the 2009 Plan Year to the
extent not modified.

 

3. Section 5.2(c) is amended in its entirety to read as follows:

(c) Modifications of Form and Timing.

(1) Availability of Election.

(A) Benefits For Years After 2010. With respect to benefits attributable to Plan
Years beginning on or after January 1, 2011, a Participant may

 

4



--------------------------------------------------------------------------------

make one election for each Plan Year to change the form of payment of his
benefit to the extent it becomes payable due to Separation from Service, and one
election for each Plan Year to change the timing and/or form of payment of his
benefit to the extent it becomes payable in a specified calendar month.
Therefore, a Participant may make one election with respect to each such Plan
Year’s deferrals, to change the form of payment that applies to the extent the
benefit attributable to such Plan Year becomes payable due to Separation from
Service to: (A) elect annual installment payments as described in
Section 5.2(b)(2)(A)(i), (B) change the number of installment payments elected,
or (C) elect a lump sum payment. In addition, a Participant may make one
election with respect to each such Plan Year’s deferrals, to (i) delay the
payment (or commencement) of his benefit attributable to such Plan Year to the
extent it becomes payable in a specified calendar month, and/or (ii) change the
form of payment that applies to the extent the benefit attributable to such Plan
Year becomes payable in a specified calendar month to: (A) elect annual
installment payments as described in Section 5.2(b)(2)(A)(i), (B) change the
number of installment payments elected, or (C) elect a lump sum payment. Any
election under this Section 5.2(c)(1)(A) will specify the number of installment
payments elected, if any.

(B) Benefits For Years Before 2011. With respect to benefits attributable to
Plan Years beginning before January 1, 2011, a Participant may make one election
per Payment Date to (i) delay the payment (or commencement) of the portion of
his Post-409A Account payable on such Payment Date, and/or (ii) change the form
of payment to: (A) have the portion of his Post-409A Account payable on such
Payment Date paid in the form of annual installment payments as described in
Section 5.2(b)(2)(A)(ii), (B) change the number of installment payments elected,
or (C) elect a lump sum payment. Any election under this Section 5.2(c)(1)(B)
will specify the number of installment payments elected, if any. Notwithstanding
the foregoing, a Participant may only make an election under this
Section 5.2(c)(1)(B) with respect to benefits payable under Section 5.2(a)(1)
above if he does not already have 2 Payment Dates other than the default payment
date specified in Section 5.2(a)(1), applicable to his benefits attributable to
Plan Years beginning before January 1, 2011.

(2) Delay in Payment Date.

(A) Payment Date Change Only. In the event of an election under
Section 5.2(c)(1) to delay the Payment Date but not to change the form of
payment, the Payment Date (or portion of the Payment Date) being altered will be
delayed for 5 years as follows: (i) if payment upon Separation from Service is
being altered, such payment will be delayed to 5 years after the date of payment
that would otherwise apply; (ii) if a specified date under Section 5.2(a)(2)(B)
is being altered, a new date must be specified that is at least 5 years after
such originally specified date, and (iii) if a calendar month specified under
Section 5.2(a)(2)(A) is being altered, a new calendar month must be specified
that is at least 5 years after such originally specified calendar month.

 

5



--------------------------------------------------------------------------------

(B) Form of Payment Change for Post-2010 Deferrals. In the event of an election
under Section 5.2(c)(1)(A) to change the form of payment that applies to a
benefit to the extent it becomes payable in a specified calendar month, a new
calendar month will apply that is 5 years after such originally specified
calendar month, or such later calendar month as the Participant may elect
pursuant to Section 5.2(c)(1)(A). In the event of an election under
Section 5.2(c)(1)(A) to change the form of payment that applies to a benefit to
the extent it becomes payable due to Separation from Service, payment will be
delayed by 5 years after the payment date that would otherwise apply.

(C) Form of Payment Change for Pre-2011 Deferrals. In the event of an election
under Section 5.2(c)(1)(B) that includes a change in the form of payment, the
Payment Date for such portion of the Participant’s Post-409A Account will be
delayed to 5 years after the Payment Date that would have applied under
Section 5.2(a) above (so that, in the case of an election of a Payment Date that
is described in subclauses (ii) or (iii) of Section 5.2(a)(2)(B), payment upon
Separation from Service and payment upon the specified date will both be delayed
to 5 years after the date payment would otherwise be made).

(3) Restrictions. Any election under this Section 5.2(c) shall not take effect
until 12 months after the date on which the election is made. In the case of an
amount payable on a specified date, an election under this Section 5.2(c) shall
be made at least 1 year before such specified date.

 

4. All capitalized terms used herein and not defined shall have the meaning
ascribed to such terms in the Plan.

 

5. Except as specified herein, the Plan will remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment on the date first written above.

 

CASH AMERICA INTERNATIONAL, INC. By:  

/s/ Curtis Linscott

Name:  

Curtis Linscott

Title:  

Executive Vice President

 

6